DETAILED ACTION

Applicant’s amendment and response received on 1/6/21 has been entered. Claim 3 has been canceled. Claims 1-2, and 4-22 are now pending in this application. Claims 10, 17-19, and 22, previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention are now rejoined as these claims have been amended to read on the elected subject matter. Claims 1-2, and 4-22 are therefore currently under examination. An action on the merits follows. The present application is being examined under the pre-AIA  first to invent provisions. 
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

 Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 71/6/21 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action.  
Terminal Disclaimer

The terminal disclaimer filed on 1/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,944,695, US Patent 9,951,124, or US Patent 9,765,133, or any patent granted on US patent applications  12/589,181, 15/870,621, 15/870,663, or 15/868,885, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112


The rejection of claims 1-2, 4-9, 11-16, and 20-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of applicant’s amendments to the claims. 

Claim 7 remains and amended claim 10 and 17-19 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 has been amended to recite, “wherein the rearranged light chain variable region of said antibodies encoded by the transgene does not result from somatic hypermutation”.  As amended, claim 7 is confusing as the wording of appears to indicate that transgene encodes a complete antibody and not simply a rearranged light chain. Claim 1, upon which claim 7 depends, however, clearly states that the transgene encodes a rearranged light chain variable region, not a whole antibody, since the transgenic animal further comprises an immunoglobulin heavy chain locus. As such, the metes and bounds of claim 7 cannot be determined since it is not clear whether applicant intends to claim a transgene as set forth in claim 1 which encodes a single rearranged light chain variable region, or a transgene encoding an antibody, i.e. encoding both a light chain and a heavy chain. If applicant intends the former limitation, it is suggested that applicant amend the claim to recite, “wherein the rearranged light chain variable region of said antibodies is encoded by the transgene, and does not result from somatic hypermutation”. Claim 10, and 17-19 depend on claim 7 and thus are included in this rejection. 

	Applicant’s amendments to the claims has necessitated the following new grounds of rejection.

Claim 17 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation “the rearranged light chain” in step (b).  There is insufficient antecedent basis for this limitation in the claim. While step (a) refers to a step of isolating a nucleic acid comprising nucleotide sequences encoding the heavy chain variable region of an antibody secreted by the B cell of claim 7, step (a) does not recite any nucleic acid encoding a light chain variable region. Further, step (b) does not identify the source for a nucleic acid encoding  “the rearranged light chain variable”.  As such, antecedent basis has not been provided for this limitation, and it is unclear what light chain variable regions may be encompassed by the claim as written. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 10, and 17-19 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 7 depends on claim 1 and has been amended to recite that the rearranged light chain variable region present in the antibody encoded by the transgene does not result from somatic hypermutation. Claims 10, and 17-19 depend on claim 7 and thus are included in this rejection. While claim 7 is somewhat confusing, as discussed in detail above in the 112(b) rejection of the claims, it would appear that the claim at least encompasses the generation of an antibody repertoire in a transgenic animal where the light chain variable region of the antibodies produced in B cells of the transgenic animal has not undergone somatic hypermutation. It is noted that in fact applicant argues this interpretation of the claims in their response to the 103 rejection, see below. According to applicant, the claimed B cells derived from the transgenic animal produce antibodies comprising a light chain that has not undergone somatic hypermutation and a heavy chain which has undergone somatic hypermutation. The specification, however, does not provide sufficient guidance to generate such a transgenic mouse with somatic hypermutation restricted to rearranged heavy chains and not rearranged light chains. 
The structure of the mouse as claimed does not contain any structural feature which would inhibit somatic hypermutation of either the heavy or light chains of antibodies produced in B cells of the animal, let alone a structural feature which would inhibit only somatic hypermutation of the light chain but not the heavy chain. The instant specification provides clear guidance as to specific structural features necessary to affect somatic hypermutation of a rearranged transgenic light chain. The specification provides guidance for rendering a rearranged light chain transgene "resistant" to somatic hypermutation by providing the transgenic mouse with "means" to render the mouse resistant to somatic hypermutation. The specification discloses three specific means: 1) deletion of the intronic light chain enhancer, 2) truncation of the 3' light chain enhancer, and 3) insertion of the transgene into the ROSA locus. None of these structural features are present in transgenic animal or B cells derived from the transgenic animal as claimed. The specification further provides working examples which disclose various transgene constructs, including rearranged light chain constructs which do not include the intronic enhancer, and/or have a truncated 3' enhancer, and/or are targeted for insertion into the Rosa locus. However, the specification’s working examples do not actually provide any data concerning the level of somatic hypermutation which occurs in the inserted transgene in the transgenic mouse during B cell development, and more specifically following antigen exposure. The specification does not disclose or demonstrate that the use of any of the specific “means” recited in the specification does in fact produce a transgenic animal whose B cells produce antibodies in which a light chain encoded by the transgene as claimed has not undergone any somatic hypermutation. 
At the time of filing, the prior art teaches that rearranged V-J transgenes inserted into the genome of a mouse do in fact undergo somatic hypermutation. O'Brien et al., of example, demonstrates that a pre-rearranged kappa light chain transgene randomly inserted into the genome of a mouse, i.e. not into the immunoglobulin locus, undergoes somatic hypermutation (O'Brien et al. (1987) Nature, Vol. 326, 405-409, see Figure 2).  Peled et al., in a current review of somatic hypermutation at the time of filing, further teaches that studies of light chain genes reveal somatic hypermutation is active at the correct time during B cell differentiation and can be recruited to almost any ectopically located reporter gene as long as it is flanked by a strong transcriptional promoter and carries both the intronic and 3' L chain enhancers, and that these observations suggest that the V region coding exons do not contain the sequences necessary for SHM, but rather the important motifs directing SHM are present in the light chain enhancer regions (Peled et al. (2008) Annu. Rev. Immunol., Vol. 26, 481-511, see page 496).  Thus, the art at the time of filing teaches that the occurrence of somatic hypermutation is not dependent on the sequence of the light chain V region, or its position in the genome, but rather on the presence of the light chain enhancers and to a lesser extent on the presence of a strong transcriptional promoter.  The prior art of record does not teach the effects of other enhancers on SHM or whether complete deletion of both enhancers abrogates transcription of the light chain. Thus, from the teachings of the prior art, it would appear that while deletion of the intronic enhancer and/or truncation of the 3' enhancer is required in order to inhibit somatic hypermutation, the skilled artisan would not have been able to predict without undue experimentation whether these mutations alone or other mutations or techniques would be required to produce a mouse in which no somatic hypermutation occurs in the light chain transgene. Taken as a whole, both the prior art and the teachings of the specification demonstrate the need for specific structural features within the transgenic mouse in order to inhibit somatic hypermutation. Further, there is no evidence of record that any of the specific structural features disclosed in the specification do in fact result in mice or other animals with no somatic hypermutation in the light chains of antibodies produced by B cells. 
Therefore, based on the state of the art at the time of filing which would predict somatic hypermutation of a rearranged light chain transgene inserted into the genome of a transgenic animal, the nature of the invention, the teachings of the specification including the working examples, and the breadth of the claims, it would have required undue experimentation to make or use any transgenic animal as currently claimed which exhibits no somatic hypermutation in a light chain transgene inserted into its genome. 

Claim Rejections - 35 USC § 102


The rejection of claims 1-2, 4-6, 8-9, 11-16, and 20-21 under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '957, is withdrawn in view of applicant’s amendments to the claims which now recite that the transgene present in the genome of the transgenic animal encodes a rearranged variable region comprises a single human immunoglobulin light chain germline V gene segment fused to a single human immunoglobulin germline J gene segment. While Lonberg et al. teaches transgenic mice whose genome comprises a transgene comprising a rearranged human immunoglobulin light chain variable region, where the V gene segment is fused to the J gene segment, and provides a specific example of a rearranged human V-J variable region transgene obtained from the genomic DNA of splenic B cells,  Lonberg et al. does not teach whether this sequence represents non-somatically hypermutated V and J sequence or germline V-J sequence (Lonberg et al. paragraph 482).
Please note that applicant’s argument alleging that the amended claims limit the light chain variable region present antibodies secreted by B cells derived from the transgenic animal to a light chain variable region which has not undergone somatic hypermutation was not found persuasive nor was it relied upon in withdrawing this rejection. As stated above, the rejection was withdrawn based solely on the recitation that the fused V-J gene segments present in the transgene present in the germline of the transgenic animal comprises germline V and J gene sequences. 

Claim Rejections - 35 USC § 103

Claims 1-2, 4-6, 8-9, 11-16, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '957, in view of WO 02/066,630 (2002), hereafter referred to as Murphy et al., is withdrawn in view of new grounds of rejection necessitated by applicant’s amendments to the claims to recite that the genome of the animal comprises a transgene encoding a single human immunoglobulin light chain germline V gene segment fused to a single human immunoglobulin germline J gene segment.

Claims 1-2, 4-6, 8-9, 11-16, and 20-22 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '957, in view of WO 02/066,630 (2002), hereafter referred to as Murphy et al., and de Wildt et al. (1999) J. Mol. Biol., Vol. 285, 895-901.
Lonberg et al. teaches transgenic mice with disrupted endogenous immunoglobulin loci whose genome comprises human unrearranged or rearranged human immunoglobulin heavy and light chain transcripts useful for producing human or humanized antibodies (Lonberg et al., paragraphs 16-17, 25, Figure 33, 196-198, 201, 222, 232-233, and 265). Lonberg et al. further teaches transgenic mice comprising unrearranged human light chain transgenes which express chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region (Lonberg et al., claims 10-20). Lonberg et al. teaches that a preferred embodiment is a transgenic mouse comprising a rearranged light chain transgene and an unrearranged heavy chain transgene (Lonberg et al., paragraph 201). Lonberg et al. further teaches that the rearranged light chain is a kappa light chain (Lonberg et al. paragraphs 481-482). In particular, Lonberg et al. teaches that transgenic mice generated from a transgene construct comprising a rearranged human light chain variable region can be bred with human heavy chain transgenic mice to produce a mouse which expresses a spectrum of antibodies in which the diversity of the primary repertoire is contributed by the unrearranged heavy chain transgene (Lonberg et al., paragraph 482). Lonberg et al. further teaches that, “The advantage of this scheme, as opposed to the use of unrearranged light chain miniloci, is the increased light chain allelic and isotypic exclusion that comes from having the light chain ready to pair with a heavy chain as soon as heavy chain VDJ joining occurs” (Lonberg et al., paragraph 482). Lonberg et al. further provides a specific example of a rearranged human V-J variable region transgene obtained from the genomic DNA of splenic B cells (Lonberg et al. paragraph 482). While Lonberg et al. does not teach whether this sequence represents non-somatically hypermutated  V and J sequence or germline sequence, it is noted that the spleen does contains B cells in which the rearranged VJ has not yet undergone somatic hypermutation. As such, Lonberg et al. provides motivation to obtain rearranged V-J variable region sequences from B cells including B cells which have not undergone somatic hypermutation. In addition, Lonberg et al. teaches methods of obtaining an antibody comprising immunizing the transgenic mice with an antigen, collecting B cells from the immunized mice, making hybridomas from the B cells, and obtaining antibodies from the hybridomas (Lonberg et al., paragraphs 179 and 332). Lonberg et al. further teaches using the B cell hybridomas as a source of DNA for isolating immunoglobulin sequences which encode the human variable regions of the antibody which can then be expressed in a host cells from an expression vector to produce the antibody (Lonberg et al., paragraph 332).
While Lonberg et al. clearly teaches transgenic mice comprising unrearranged human light chain transgenes which express chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region, Lonberg et al. does not specifically teach a transgenic mouse comprising a rearranged human light chain transgene which expresses chimeric immunoglobulin light chains comprising a human variable region and a mouse constant region. However, as discussed in detail above, Lonberg et al. does specifically teach that transgenic mice expressing human light chain variable regions can be made using either an unrearranged or rearranged human immunoglobulin light chain transgene. Lonberg et al. further provides specific motivation for using a rearranged rather than an unrearranged light chain transgene by teaching that the advantage of using a rearranged light chain transgene, as opposed to the use of unrearranged light chain miniloci, is the increased light chain allelic and  isotypic exclusion that comes from having the light chain ready to pair with a heavy chain as soon as heavy chain VDJ joining occurs (Lonberg et al., paragraph 482). Furthermore, at the time of filing, Murphy et al. teaches that mice producing fully human antibodies have reduced affinity to mouse receptors compared which affects B cell maturation and survival and that this can be avoided by producing mice which express chimeric antibodies comprising human variable regions and mouse constant regions (Murphy et al., pages 42-43). According to Murphy et al., the mouse Fc regions in the chimeric antibodies are more specific than human Fc regions in their interactions with Fc receptors and other receptors important for strong and specific immune response, proliferation and maturation of B cells, and affinity maturation of antibodies (Murphy et al., pages 43-44). Murphy et al. teaches the replacement of all mouse light chain variable region V and J genes with human V and J genes and the replacement of all mouse heavy chain variable region V, D, and J genes with human V, D, and J genes such that the introduced VJ or VDJ genes are operatively linked  to mouse light chain constant region genes or mouse heavy chain constant regions genes respectively (Murphy et al., page 43). Thus, based on the motivation provided by Lonberg et al. to make a transgenic mouse whose genome comprises a human immunoglobulin light chain transgene and which expresses a chimeric immunoglobulin light chain comprising a human light chain variable region and a mouse light chain constant region, the motivation provided by Lonberg et al. to use a rearranged human immunoglobulin light chain transgene over an unrearranged light chain transgene, the detailed guidance provided by Lonberg et al. for making immunoglobulin light chain transgenes comprising a rearranged human light chain variable region, and the motivation to use mouse constant region genes over human constant region genes in transgenic mice taught by Murphy et al., it would have been prima facie obvious to the skilled artisan at the time of filing to make a transgenic mouse whose genome comprises a transgene comprising a human rearranged light chain variable region operably linked to a mouse light chain constant region and which expresses a chimeric light chain comprising a human variable region and a mouse constant region with a reasonable expectation of success, and to further use the transgenic mouse to isolate antibodies as taught by Lonberg et al. with a reasonable expectation of success.  
In regards to the use of a rearranged light chain transgene in which a germline human light chain V gene segment is joined to a human germline light chain J gene segment with no mutation due to said joining, Lonberg et al. as noted above, teaches that rearranged V-J sequence can be obtained from human splenic genomic DNA, and the spleen includes antibody expressing B cells which have not undergone somatic hypermutation. Further, Lonberg et al. has been cited for teaching the importance of generating antibody diversity in the disclosed transgenic mice. de Wildt et al. supplements Lonberg et al. by teaching that diversity is generated both by combinatorial rearrangement of different gene segments and the association of different heavy and light chains which generates a primary repertoire, and by somatic mutation and class switch which results in the secondary repertoire (de Wildt et al., page 895). Thus, in order to ensure added diversity in the repertoire due to somatic mutation, it would have been prima facie obvious to the skilled artisan at the time of filing to select a germline rearranged human light chain variable region sequence rather than a rearranged sequence that has already undergone somatic hypermutation in response to a specific heavy chain and a specific antigen. In regards to the selection of a human germline rearranged V-J variable region sequence, de Wildt et al. teaches that Vk 02/12 (also known as Vk1-39) for example is one of the most common human V gene segments found in the human antibody repertoire and is further capable of functionally associating with numerous different heavy chains to generate antigen binding antibodies (de Wildt et al., page 896, Figure 1). De Wildt et al. further teaches that the germline sequence of human V region gene segments and J region gene segments was known at the time of filing, see for example the V-BASE Sequence Directory (de Wildt et al., page 897). Thus, based on the high frequency of usage of the Vk1-39 variable region gene segment in the human antibody repertoire taught by de Wildt et al., it would have been prima facie obvious to the skilled artisan to make and use a transgenic mouse according to the teachings of Lonberg et al., in view of Murphy et al. and de Wildt et al. where the transgenic mouse genome comprises a rearranged germline variable gene sequence comprises a germline IgkV1-39 gene segment and a germline IgkJ gene segment by joining the germline light chain V gene segment with the germline J gene segment with a reasonable expectation of success, and further with a reasonable expectation that the resulting mouse would generate immunoglobulin light chains from the rearranged light chain transgene that would pair with a diversity of immunoglobulin heavy chains and bind antigen, and that the antibodies comprising the light chain and a heavy chain could be obtained from the mouse using the methods of obtaining antibodies taught by Lonberg et al. 
In so far as applicant’s arguments regarding the teachings of Lonberg and Murphy apply to the instant grounds of rejection, they have been fully considered but have not been found persuasive in overcoming the rejection for reasons discussed in detail below.
The applicant argues that claims have been amended to recite that the B cells from the transgenic animal secrete a “repertoire of antibodies comprising the immunoglobulin variable region encoded by the transgene”, and that this limitation limits the variable region encoded by these B cells to one which is directly encoded by the transgene and which has not undergone somatic hypermutation. Following this interpretation, the applicant then argues that neither Lonberg nor Murphy disclose antibodies in which only one antibody chain, the heavy chain, has undergone somatic hypermutation, and the light chain has not. Applicant’s interpretation of the claim limitations is not agreed. The claims as amended do not contain any functional limitation which states that the light chain has not or is incapable of undergoing somatic hypermutation. Further, it is noted that the structure of the mouse as claimed does not contain any structural feature which would inhibit somatic hypermutation of either the heavy or light chains of antibodies produced in B cells of the animal, let alone a structural feature which would inhibit only somatic hypermutation of the light chain but not the heavy chain. Contrary to the structure of the transgenic animal as written, the instant specification is clear as to specific structural features necessary to affect somatic hypermutation of a rearranged transgenic light chain. The instant specification discloses three structural means by which a transgene comprising a rearranged human light chain V-J sequence may be resistant to somatic hypermutation when present in the genome a transgenic animal: 1) deletion of the intronic light chain enhancer, 2) truncation of the 3’ light chain enhancer, and 3) insertion of the transgene into the ROSA locus. None of these features are present in the mouse used in the methods as claimed. Thus, the claims as written do not recite that the transgene encoding the rearranged light chain variable region does not/cannot undergo somatic hypermutation, and the structure of the transgene and the transgenic animal as claimed in no way excludes or disfavors somatic hypermutation of the rearranged light chain gene encoded by the transgene in B cells following antigen exposure. Thus, the claim limitations of the instant claims are met where the B cells comprise and express the light chain encoded by the single rearranged transgene, regardless of whether somatic hypermutation has or has not occurred. As such, applicant is arguing limitations which are not present in the claims as written, and therefore applicant’s arguments are not found persuasive. 
The applicant further argues that the applicant has identified the solution of a long felt need in producing a transgenic animal capable of producing a repertoire of antigen-specific diverse cognate immunoglobulin chains with the provided non-diversified rearranged immunoglobulin chain that is not found or suggested in the cited references and which improves the efficiency of antibody production.  This argument, like applicant’s previous arguments, is based on a limitation which is not present in the claim, which is the limitation that the transgene encoded human light chain variable region does not undergo somatic hypermutation. It is reiterated, however, that this limitation is not present in the claims as written, and the claimed transgenic non-human animals contain no structural features which would inhibit somatic hypermutation of the light chain in B cells while allowing somatic hypermutation of the heavy chain. Furthermore, it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). MPEP 716.01(c) provides examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration including statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. MPEP 716.01(c). Thus, as applicant is arguing limitations not present in pending claims and has not present a declaration or affidavit in support of their contention of secondary considerations, applicant’s arguments for a “long-felt need” are not found persuasive. 

Double Patenting

The rejection of claims 1-2, 4-7, 11-16, and 20-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3  of U.S. Patent No. 9,944,695, hereafter referred to as the ‘695 patent claims, the rejection of claims 1-2, 4-9, 11-16, and 20-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4  of U.S. Patent No. 9,951,124, hereafter referred to as the ‘124 patent claims, the rejection of claims 1-2, 4-9, 11-16, and 20-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5  of U.S. Patent No. 9,765,133, hereafter referred to as the ‘133 patent claims, in view of U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '957, the provisional rejection of claims 1-2, 4-7, 12-13, 15-16, and 20-21 on the ground of nonstatutory double patenting as being unpatentable over claims 82, 84-86, 91, 95-97, 99, 116-119, and 133 of copending application 12/589,181, hereafter referred to as the ‘181 application claims, in view of U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '957,  the provisional rejection of claims 1-2, 4-9, 11-16, and 20-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 4-6 of copending Application No. 15/870,621, hereafter referred to as the ‘621 application, in view of U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '957, and the provisional rejection of claims 1-2, 4-9, 11-16, and 20-21 on the ground of nonstatutory double patenting as being unpatentable over 1) claims 1-9 of copending Application No. 15/870,663, hereafter referred to as the ‘663 application, or 2) claims 1-6 of 15/868,885, hereafter referred to as the ‘885 application, are ALL withdrawn in view of applicant’s submission of terminal disclaimers on 1/6/21 over each of these patents or patent applications.  

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633